Unable to extract the content from this file. Please try reading the original.notices in their entirety.” Campuzano-Burgos v. Midland Credit Mgmt., 550 F.3d 294,
299 (3d Cir. 2008).

Plaintiff also alleges that defendant created a “false sense of urgency” by using the
title of an attorney. Compl. ‘J 62; P1. Mem. at 24-25. This argument is also unavailing.
The collection letter clearly and unambiguously states that Dufek is acting as a debt
collector, not as an attorney. Compl. at Ex. A. Furthermore, the only time period
referenced in the letter is 30 days from the date of receipt of the letter, and that disclosure
is expressly mandated by 15 U.S.C. § 1692g(a). The references to 30 days in the letter are
limited to the following notices required by the FDCPA: (1) when the debt will be
assumed valid, (2) when an offer to provide verification if requested, and (3) when an
offer to provide the name and address of the original creditor must be provided. Compl.
at Ex. A; see also 15 U.S.C. § 1692g(a).

Finally, plaintiff alleges certain similar violations of the DCCPPA. See Compl.

W 17, 20-34. However, these fail for the additional reason that DCCPPA does not apply
to plaintiff because plaintiff is not a “consumer” within the meaning of DC. law. The
DCCPPA defines “consumer” as a “person who, other than for purposes of resale, does
or would purchase, lease (or lessee), or receive consumer goods or services, including as
a co—obligor or surety, or does or would otherwise provide the economic demand for a
trade practice.” DC. Code § 28-3901(a)(2)(A). Plaintiff does not allege that she

purchased or leased any goods or services from defendant, only that there was a loan